Citation Nr: 1641014	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-26 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent, prior to September 18, 2012, for coronary artery disease (CAD).

2. Entitlement to a rating in excess of 30 percent, as of September 18, 2012, for CAD.

3. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  The Board notes the Veteran is a recipient of the combat infantry badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2010 and October 2014 rating decisions by the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran initially filed an increased rating claim for PTSD in May 2013.  The RO denied that claim in an unappealed November 2013 rating decision and that decision is final.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2015).  The Veteran filed another increased rating claim for PTSD in June 2014.  The RO denied that claim in an October 2014 rating decision.  The Veteran filed a Notice of Disagreement (NOD) to that rating decision and the current appeal ensued.

During the pendency of the appeal, a November 2013 rating decision granted an increased rating of 30 percent for CAD, effective from September 18, 2012.  As that rating is not the maximum allowable that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. Prior to September 18, 2012, the Veteran's CAD had not been manifested by a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.

2. As of September 18, 2012, the Veteran's CAD has been manifested by evidence of cardiac dilation and a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea; the disability is not manifested by acute congestive heart failure, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3. The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity including symptoms of disturbances of motivation and mood and angry outbursts; the disorder has not been manifested by occupational and social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for CAD, prior to September 18, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

2. The criteria for a rating in excess of 30 percent for CAD, as of September 18, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

3. The criteria for a rating in excess of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices in December 2009 and April 2011.  As appeals of ratings are downstream issues, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the last readjudication in the November 2013 supplemental statement of the case (CAD), and the June 2015 statement of the case (PTSD). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  VA afforded the Veteran VA examinations with regard to his CAD claim that occurred in January 2010 and October 2013.  In addition, the VA afforded the Veteran VA examinations with regard to his PTSD claim that occurred in October 2014.  The Board has reviewed the examination reports which included the appropriate findings to allow for a fair adjudication of the claims, and thus those examinations are adequate.  Consequently, the Board finds that VA has satisfied the duty to assist provisions of law with regard to the claims for increased ratings.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Coronary Artery Disease

The Veteran's CAD is rated 10 percent disabling prior to September 18, 2012, and 30 percent disabling thereafter, under Diagnostic Code (DC) 7005.  38 C.F.R. § 4.104 (2015).

Pursuant to DC 7005, a 10 percent rating is assigned for CAD when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or treatment requiring continuous medication.  A 30 percent rating is assigned when a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of congestive heart failure in the past year; or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7005 (2015).  A 100 percent rating is warranted when there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2015).

The Board will first address the period on appeal prior to September 18, 2012.  After a review of the record, the Board concludes that the criteria for an initial rating in excess of 10 percent for CAD have not been met or approximated.

The Veteran underwent a VA examination in January 2010.  The Veteran reported first becoming aware of heart problems in 1983 after he suffered a heart attack.  He required continuous medication for heart disease since that time.  The Veteran further reported undergoing a three-vessel coronary artery bypass graft surgery in 2006.  The examiner noted that the Veteran was being treated by medication.  The examiner noted no medical history for angina, dizziness, syncope, fatigue, dyspnea, hearth rhythm disturbance, valvular heart disease including prosthetic valve, or congestive heart failure.  The examiner found a positive cardiac medical history for myocardial infarction and hypertension.  Symptoms of fatigue and limitation of exercise were attributed to his peripheral artery disease.  In addition, limited activity was attributed to leg pain and not angina, dyspnea dizziness or syncope.  Estimated activity level in METs was greater than ten.  The Veteran's heart size was noted as normal and ejection fraction was greater than 50 percent.  The examiner noted no effects on the Veteran's usual occupation or daily activities.

In December 2010, the Veteran stated that he had not seen a cardiologist since a month after he had his 2006 bypass surgery.  The Veteran further stated he was unsure of his current heart condition.

The Board notes the January 2010 VA examination does not show a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  In addition, the January 2010 VA examination does not show evidence of cardiac hypertrophy or dilation.  While the Board notes that the examiner found symptoms of fatigue and limited activity, those symptoms were attributed to non-service connected disabilities.  Further, there is no contrary medical evidence during this period on appeal.  Thus, prior to September 18, 2012, there is no competent evidence of record showing the Veteran's CAD was manifested by symptoms approximating a 30 percent or higher disability rating pursuant to DC 7005.  

The Board recognizes the Veteran is competent to report the presence of certain symptoms; however, as demonstrated by the December 2010 statement, the Veteran has not provided any lay evidence of symptoms regarding his CAD during this period on appeal.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In any event, to the extent the Veteran is able to provide lay statements regarding his symptoms; he is not competent to opine as to his specific METs levels.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the current severity of his CAD must be determined based on the medical evidence of record, which the Board finds does not support the assignment of a rating greater than 10 percent prior to September 18, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, DC 7005 (2015).

The Board will now address the period on appeal as of September 18, 2012.  After a review of the record, the Board concludes that the criteria for a rating in excess of 30 percent for CAD have not been met or approximated.

A September 18, 2012 VA echocardiogram notes the Veteran's left atrium was mildly dilated.  In addition, the Veteran's left ventricle ejection fraction was 60 to 65 percent.  As a result of this echocardiogram, the Veteran underwent another VA examination in October 2013.  The examiner noted that the Veteran's treatment plan included taking continuous medication.  The examiner also noted a past medical history of myocardial infarction and coronary bypass surgery.  Further, the examiner noted a negative medical history for congestive heart failure.  Testing revealed activity level in METs greater than five but lower than seven including symptoms of dyspnea.  No evidence of cardiac hypertrophy or dilation was found.  Lastly, the examiner found the Veteran's CAD did not impact his ability to work.

A March 2015 VA cardiology consultation record shows the Veteran reported worsening shortness of breath symptoms.  The Veteran was assessed to determine if his shortness of breath was cardiac in nature.  The physician determined that the Veteran's shortness of breath was a progressive disability.  The Veteran denied orthopnea and stated that sitting up or walking around did not improve his symptoms.  The Veteran further denied significant pedal edema or angina symptoms accompanying his shortness of breath.  In addition, the Veteran's September 2014 echocardiogram showed Grade 1 diastolic dysfunction with no suggestion of constriction, and normal left ventricle systolic function.  Further, the physician found the echocardiogram showed the Veteran's left atrial pressures were not significantly increased weighing against any cardiac etiology.  The physician determined the Veteran's shortness of breath was likely multi-factorial with minimal contribution from any cardiac disease and found the most likely cause to be restrictive lung disease contributed by mild emphysema, mild bronchiectasis and lung fibrosis.  

A June 2015 VA cardiology nursing note shows no shortness of breath and no dizziness.  The physician noted the Veteran's left ventricular systolic function on his prior echocardiogram was normal.  Lastly, a July 2015 VA medical record noted shortness of breath which the physician related to the Veteran's chronic obstructive pulmonary disease (COPD) and emphysema.

Based on a review of the evidence of record, the Board finds no showing or report of congestive heart failure, workload greater than 3 METs but not greater than 5 METs resulting in the appropriate symptoms, or left ventricular dysfunction with ejection fraction of 30 to 50 percent.  Thus, there is no evidence to support the assignment of a rating in excess of 30 percent for the Veteran's CAD.  While the Veteran is competent to report on the presence of certain symptoms, as noted above he is not competent to opine as to his specific METs levels or whether left ventricular dysfunction is present at a specific ejection fraction.  Jandreau, 492 F.3d 1372.  Confirmation of these symptoms requires precise medical testing.  Thus, the current severity of his CAD must be determined based on the medical evidence of record, which the Board finds does not support the assignment of a rating greater than 30 percent as of September 18, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, DC 7005 (2015).

No additional higher or alternative ratings under different diagnostic codes are warranted in the instant case as the Veteran's service connected disability has consistently been characterized as CAD.  All potentially applicable diagnostic codes have been considered.  38 C.F.R. § 4.104, DCs 7005-7017 (2015); See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In sum, the preponderance of the evidence is against an initial disability rating of 10 percent prior to September 18, 2012, and a rating in excess of 30 percent as of September 18, 2012, for the Veteran's CAD.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claim for higher ratings must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


PTSD

The Veteran filed a claim for a rating increase for PTSD in June 2014.  The Veteran's PTSD is rated 30 percent disabling under Diagnostic Code (DC) 9411.  38 C.F.R. § 4.127 (2015).  The Veteran contends that, based on the medical evidence and an increase in his medication, he is entitled to a rating in excess of 30 percent.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for rating the Veteran's disability.  

Pursuant to the General Rating Formula for Mental Disorders, a 0 percent rating for PTSD is warranted where the condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short-and- long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 indicates there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  A score of 61 to 70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  38 C.F.R. § 4.125(a) (2015); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A November 2013 VA examination diagnosed the Veteran with PTSD and mild to moderate psychosocial and environmental problems.  A GAF score of 70 was assigned.  The examiner found the Veteran's occupation and social impairment more closely approximated "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The Veteran reported retiring in September 2009 due to eligibility by age and medical psychiatric problems associated with anxiety.  The Veteran also reported living by himself and having a brother that visited frequently.  In addition, the Veteran reported keeping in daily contact with a friend.  On occasion, a neighbor invited him over for cookouts.  He also reported that he used to go to the senior center, but stopped as it had become too difficult to get there.  He further reported spending most of his time around his house, felt slowed down, and did not feel enthusiastic enough to do anything.  The examiner noted the Veteran was casually dressed, clean shaven, pleasant, open, cooperative, and smiled easily during the interview.  He was oriented in all spheres.  Attention, concentration, insight and judgement were noted to be intact.  The Veteran's mood was described as "anxiety, depressed and lonely."  The Veteran further reported "pretty good" sleep since his medications were increased, but that he still had problems waking up during the night and being able to fall back to sleep once awoken.  In addition, the Veteran reported increasingly angry outbursts and avoidance of places where there were large crowds of people.  Lastly, he reported that he sat with his back to the wall in restaurants so he could visualize the door and see people coming and going.  The examiner noted the Veteran's memory for remote, recent and immediate events was intact.  The Veteran PTSD symptoms included: depressed mood; anxiety; chronic sleep impairment; recurrent and distressing recollection of the events including images, thoughts or perceptions; recurrent distressing dreams of stressor events; efforts to avoid thoughts, feelings or conversations associated with stressor events; efforts to avoid activities, places or people that aroused recollections of stressor events; feeling detachment or estrangement from others; irritability or outbursts of anger; and hypervigilance.  The Veteran was found capable of managing his own financial affairs.

A February 2014 VA medical report notes the Veteran reported feeling more down lately, anxious, having low motivation and having occasional flashbacks.  The Veteran denied hallucinations and nightmares.  A May 2014 VA Psychological, Rehab and Research Center (PRRC) assessment shows the Veteran reported spending most of his time sitting in a chair at home not knowing what to do with himself.  He also reported watching TV for two hours a day and emailing with a friend daily.  He further reported having little appetite and sometimes would not eat for a day or two.  He noted his personal strengths as being friendly, independent and having strong family connections.  He also reported having a friend he spent time with once a month.  The physician noted good grooming and hygiene, normal motor behavior, good eye contact, cooperative attitude and normal and responsive facial expressions.  In addition, his mood was noted as neutral, affect appropriate and variable, speech relevant and spontaneous, thought process logical and goal-directed, and thought content relevant with good insight.  Further, the Veteran's memory was found to be intact, and judgement and insight were noted to be normal.  The Veteran denied any suicidal or homicidal ideations and reported sleeping better due to increased medication.  The Veteran denied nightmares but did report occasional flashbacks.  The physician provided a diagnosis of major depression, unspecified anxiety disorder and PTSD.  A GAF score of 50 was assigned.  

In an October 2014 VA medical record, the Veteran reported that he had nightmares, but that his medication had stopped them from happening as often.  The Veteran reported spending a lot of time in isolation at home which tended to worsen his symptoms.  In another October 2014 VA medical record, the Veteran reported experiencing the following PTSD symptoms: depression; isolation; lack of motivation; anxiety; and nightmares.

During an October 2014 VA examination, the examiner diagnosed the Veteran with PTSD including symptoms of major depressive disorder and an unspecified anxiety disorder.  A GAF score of 70 was assigned.  The examiner found the Veteran's PTSD manifested by "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner noted an October 2014 VA psychiatric medical record showing the Veteran's symptoms had improved.  The Veteran reported having contact with a brother at least once a month.  The Veteran further reported spending most of his time around his house except for attending a PRRC meeting once a week.  In addition, he reported that he slept a lot which he attributed to his medications, and also reported that his sleep during the past month was "pretty good" since his medications were increased.  Lastly, the Veteran described his mood as "anxiety, depressed and lonely."  The examiner noted the Veteran was casually attired, clean shaven, pleasant, open, cooperative and smiled easily.  The Veteran was found to be oriented in all spheres.  His attention, concentration, insight, judgement, and memory for remote, recent and immediate events were found to be intact.  The examiner noted the following symptoms: depressed mood; anxiety; chronic sleep impairment; recurrent, involuntary and intrusive distressing memories; persistent avoidance of stimuli associated with distressing memories, thoughts or feelings; avoidance of external reminders arousing distressing memories, thoughts or feelings; markedly diminished interest or participation in activities; feelings of detachment or estrangement from others; and hypervigilance.  The examiner found the Veteran capable of managing his financial affairs.

A November 2014 VA mental health outpatient record notes the Veteran had good grooming and hygiene, normal motor behavior, fair eye contact, cooperative attitude, and normal responsive facial expressions.  The physician noted his mood was anxious and affect appropriate and variable.  In addition, the physician found the Veteran's speech relevant and spontaneous, thought processes logical and goal-directed, thought content relevant, and good insight.  

In a November 2014 Notice of Disagreement, the Veteran stated that a higher evaluation for PTSD was warranted due to an increase in his medications.  The Veteran further asserted that he was having problems coping with nightmares at night, anxiety during the day, and was sleeping excessively up to seventeen hours a day.

During a March 2015 VA mental health assessment, the Veteran reported continued isolation much of the time, but that he spent time with a neighbor, his brother and a friend on occasion.  The Veteran also reported interacting on Facebook with a military friend.  The physician noted the Veteran's grooming and hygiene were good, motor behavior normal, eye contact good, attitude cooperative and normal and responsive facial expression.  In addition, his mood was noted to be neutral, affect appropriate and variable, speech relevant and spontaneous, thought process logical and goal-directed, and insight good.  Another March 2015 VA medical record noted the following PTSD symptoms: depression, isolation, lack of motivation, anxiety and avoidance.

A July 2015 VA mental health outpatient note shows the Veteran endorsed moderate to severe symptoms related to guilt, anxiety, irritability and mistrust.  The physician noted the Veteran's grooming and hygiene was good, motor behavior was normal, eye contact was fair, facial expression was sad, and attitude was cooperative.  In addition, his mood was noted as depressed and affect appropriate and variable.  Thought process was logical and goal directed, thought content relevant, insight good, and speech relevant and spontaneous.  The Veteran denied suicidal or homicidal ideations.  Lastly, the physician noted that Veteran was experiencing moderate to severe levels of stress related to his physical health.  Lastly, another July 2015 VA medical record described the Veteran's sleep as good.

Based on the evidence of record, the Board finds a rating of 50 percent is warranted for the period on appeal.  In making this determination, the Board finds the evidence of record more closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and increasingly angry outbursts.

The Board notes the presence of these symptoms prior to the Veteran's June 2014 claim.  In November 2013, the Veteran reported spending most of his time around his house as stated he felt "slowed down."   The Veteran further stated he did not feel enthusiastic enough to do anything.  In February 2014 the Veteran reported feeling "more down lately," anxious and having low motivation.  In May 2014, the Veteran stated he spent most of his time sitting in a chair at home not knowing what to do with himself, and further reported having little appetite and sometimes would not eat for a day or two.  In two October 2014 VA medical records, the physician noted isolation and lack of motivation as symptoms.  During the October 2014 VA examination the Veteran reported staying at home most of the time except for attending a PRRC meeting once a week.  He further described his mood as "anxiety, depressed and lonely."  The examiner found symptoms of markedly diminished interest or participation in activities and feelings of detachment or estrangement from others.  Lastly, VA medical records from March and July 2015 show the same symptoms of isolation, lack of motivation and irritability.

Accordingly, the Board finds the Veteran's PTSD symptoms taken as a whole more closely approximate occupational and social impairment with reduced reliability and productivity during this period on appeal.

The Board further finds that the Veteran's symptomology does not warrant a rating higher than 50 percent disabling.  The record does not show deficiencies in most areas such as work, family relations, judgement or thinking warranting a 70 percent disability rating.  The Veteran has not shown symptoms such as suicidal or homicidal ideations, obsessional rituals, illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the Veteran's ability to function independently, spatial disorientation, nor neglect of personal appearance and hygiene.  To the contrary, the Veteran maintains relationships with his brother whom he frequently spends time with, maintains daily communication with a military friend and spends occasional time with neighbors and a friend.  While the evidence does show reports of angry outbursts, there is no evidence of periods of violence associated with such outbursts.  

Based upon the foregoing, the Board finds that the Veteran's PTSD more closely approximates occupational and social impairment with reduced reliability and productivity.  Thus, a rating of 50 percent, but not more, is warranted and the claim is granted.

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected CAD and PTSD were adequately contemplated by the regular schedular rating criteria.  The primary symptoms of the Veteran Affairs CAD are cardiac dilation and a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea.  The Veteran's CAD is currently rated under DC 7005, based on those symptoms.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's CAD.  The primary symptoms of the Veteran's service-connected PTSD are depressed mood, anxiety, hypervigilance, chronic sleep impairment, exaggerated startled affect, and disturbances of motivation and mood.  The Veteran's PTSD is currently rated under DC 9411, based upon those symptoms.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's PTSD.  This is particularly true given that the criteria for evaluating mental disorders specifically contemplate that the symptoms listed in the criteria are examples.  Thus, the Veteran's actual symptoms are expected to be likened, based on factors such as frequency and severity, to the examples in order to determine the proper rating.  Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria for the Veteran's CAD and PTSD also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected CAD and PTSD during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent, prior to September 18, 2012, for CAD is denied.

Entitlement to a rating in excess of 30 percent, as of September 18, 2012, for CAD is denied.

Entitlement to a rating 50 percent, but not more, for PTSD is granted.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


